DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been reviewed and are under consideration by this office action.
Drawings
The drawings submitted on 02/25/2022 have been reviewed and are considered acceptable.

Specification
The specification filed on 02/25/2022 has been reviewed and accepted.

Claim Interpretation
For purposes of examination the Examiner is interpreting the terms below in light of the Applicant’s Specification:
Source Retainer – [0031] a "source retainer" may generally refer to an account, a system, and/or the like associated with a user and/or a type of resources, such as a checking account, a deposit account, a savings account, a credit account, a rewards account, a rewards points account…
Auxiliary Source Retainer – [0031] an "auxiliary source retainer" generally refers to an account, a system, and/or the like associated with an auxiliary resource distribution instrument and/or resources corresponding to secondary tangible resources. Some example implementations include one or more source retainers and/or auxiliary source retainers associated with a user…
Resource Distribution Instrument – [0033] an electronic payment vehicle, such as an electronic credit, debit card, and/or the like, associated with a source retainer
Tangible Resource – [0030] a "tangible resource" may generally refer to physical resources, such as objects, products, devices, goods, physical currency, physical cash, physical cash equivalents, and/or the like. *Note: The Examiner notes that an account balance would be a tangible resource. An account balance under the broadest reasonable interpretation would be an equivalent to physical or the like.
Secondary Tangible Resource – [0030] a "secondary tangible resource" may generally refer to tangible resources having another form factor, such as coin currency and/or the like.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-20 is/are directed to statutory categories.
	 Step 2A, Prong One – The claim(s) recites a series of steps for allocating resources over multiple events:
	Regarding Claim(s) 1, 13, and 20;
A system for intelligent allocation of resources over multiple events into an auxiliary source retainer, the system comprising: 
determine a total amount of resources for a resource distribution between an entity and a user;
 receive input indicating that the user provided a transferred amount of… to the entity; 
determine a difference between the transferred amount and the total amount,
 wherein the difference comprises a primary amount of resources corresponding to primary… and a secondary amount of resources corresponding to secondary…; and
 ….associated with an auxiliary resource distribution instrument provided by the user. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion) and “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships.
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least a “non-transitory storage device”, “processing device,”  “a non-transitory computer readable medium,” “allocate, from a source retainer associated with the entity, the secondary amount of resources to an auxiliary source retainer” and “tangible resources.” The computer elements and allocation of resources (i.e. transferring balance between accounts) are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). The tangible resources amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the computer elements are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). The allocation of resources is equated to sending or receiving data over a network which is an activity that has been recognized by the courts as well-understood, routine, and conventional activity (See MPEP 2106.05(d) i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). The tangible resources amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Regarding Claim(s) 2, 7-12, 14, and 19  the claim further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims.
Regarding Claim 3-4 and 15-16, the claim recites additional elements of decode machine-readable codes, receiving the tangible resources, and scanning the tangible resources. These elements amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) in Steps 2A- Prong 2 and Step 2B.
Regarding Claim 5-6, 9-10,  and 17-18, the claim recites additional elements of receiving input, via a user device and output to the user These elements amounts to “apply it” on a computer. (See MPEP 2106.05(f) in Steps 2A- Prong 2 and Step 2B).
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 9-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camps et al. (US 20160328692 A1) in view of Hamelton et al.  (US 20180101839 A1).
	Regarding Claim(s) 1, 13, and 20. A system for intelligent allocation of resources over multiple events into an auxiliary source retainer, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to: (See Camps, [0030]; there is provided a computer-readable medium having statements and instructions stored therein to be implemented by a digital processor of a mobile communication device to execute a mobile application on the mobile device in respect of a cash payment transaction executed at a point-of-sale (POS) location).
determine a total amount of resources for a resource distribution between an entity and a user; (See Camps, [0023]; the cash change return identifier further identifies a cash payment amount for said cash payment transaction, and wherein said sharing option includes a selectable sharing amount defined as a function of said cash payment amount).
 receive input indicating that the user provided a transferred amount of tangible resources to the entity; (See Camps, [0067]; In any event, upon processing of the transaction identifier 118, a related cash change management and sharing transaction may be initiated via the user's mobile device 102 and executed, whereby at least part of the cash change to be physically returned in response to the cash payment transaction 110 is not only instead processed electronically by the system 100, but further used to encourage financial sharing by the user with an account associated with the POS location).
determine a difference between the transferred amount and the total amount, (See Camps, [0068]; the transaction identifier 118 includes a cash change return identifier associated with the cash payment transaction 110, and can be used by the system 100 to digitally identify a cash change amount due to the user (illustratively identified as “$$$” in FIG. 1) and a POS location, or an establishment associated therewith).
 wherein the difference comprises a primary amount of resources corresponding to primary tangible resources and a secondary amount of resources corresponding to secondary tangible resources; and (See Camps, [0075]; In this example, the cash transaction resulted in a change amount due of $3.70 (e.g. to be returned in exchange for a $10 bill rendered in executing payment for a $6.30 transaction). The Examiner notes that the $6 would be the primary amount while the $0.30 would be the secondary amount.
 allocate, from a source retainer associated with the entity, the [secondary amount] of resources to an auxiliary source retainer associated with an auxiliary resource distribution instrument provided by the user. (See Camps, [0068]; In one embodiment, these options comprise at least one cash change deposit option in which at least a portion of the cash change amount due is to be deposited in a given user account associated with the user, and at least one cash change sharing option in which at least a portion of the cash change amount due is to be deposited in a given sharing account visible to the user via the GUI as being associated with the POS location and further see Camps, [0111]; Upon receipt of the transaction identifier at the transaction server, the user account is identified from the sender token, and the retailer account is identified from the recipient token (712). The server verifies a sender balance (virtual change jar of the user) for sufficiency of funds (714) before debiting the user's available balance for the payment amount due (716)).
While Camps does teach allocation a portion of resources from a source retainer being allocated to an auxiliary source retained associated with a an auxiliary resource distribution instrument provided by a user, Camps does not appear to teach that the portion only be a secondary amount (i.e. coin currency). However, Camps in view of the analogous art of Hamelton does teach allocating only secondary amount of resources. (See Hamelton, [0013]; The at least one user while making purchases with cash, scans the coin card issued to him/her by the commercial bank at the scanning machine informing that the change under a dollar left after the purchase is to be transferred to the at least one user's account for storage on the coin card. The at least one user pays for the goods purchased and the remitter party or the cashier returns the cash amount in full dollars to the at least one user and credits the remainder coins into the account of the at least one user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camp including allocation a portion of resources from a source retainer being allocated to an auxiliary source retained associated with a an auxiliary resource distribution instrument provided by a user with the teachings of Hamelton including outputting resources as a primary tangible resource as well as a secondary tangible resource because many people prefer not to deal in change. (See Hamelton, [0003]; Many people prefer not to deal in change, because of the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket. Often time people carry a debit or credit card instead, which may charge the vendor a fee or the user a fee or interest on money lent through the card).
Regarding Claim(s) 2 and 14.Camps/Hamelton further teaches The system of claim 1, wherein the at least one processing device is configured to, before determining the total amount of resources, receive input to initiate the resource distribution. (See Camps, [0008]; the cash change management options noted above, the option of leaving a tip or other related monetary contribution does not exist, or at best, would require the customer to confirm their interest out-loud to the merchant before the transaction is finally processed so to be included in the transaction total. A similar challenge exists in the processing of payments from stored value cards, gift cards, customer loyalty cards and the like).
Regarding Claim(s) 3 and 15. Camps/Hamelton further teaches The system of claim 2, wherein the at least one processing device is configured to, wherein the at least one processing device is configured to decode machine-readable codes, and (See Camp, [0106]; a change management page for executing a cash change capture is activated by tapping an available balance display of the GUI (or the zero-balance display in a first use), and is shown to include a scancode 1102 representative of the decrypted single-use user token to be scanned by the POS terminal and relayed to the server in executing the change capture).
While Camp teaches a processing device configured to decode machine-readable codes but does not appear to teach a scanning to initiate a distribution.  However, Camp in view of Hamelton does teach: wherein the input to initiate the resource distribution comprises a machine-readable code being scanned. (See Hamelton, [0013]; The at least one user while making purchases with cash, scans the coin card issued to him/her by the commercial bank at the scanning machine informing that the change under a dollar left after the purchase is to be transferred to the at least one user's account for storage on the coin card. The at least one user pays for the goods purchased and the remitter party or the cashier returns the cash amount in full dollars to the at least one user and credits the remainder coins into the account of the at least one user).
Regarding Claim(s) 9. Camps/Hamelton further teaches The system of claim 1, wherein the at least one processing device is configured to cause the primary amount of primary tangible resources to be output to the user. (See Hamelton, [0013]; The at least one user pays for the goods purchased and the remitter party or the cashier returns the cash amount in full dollars to the at least one user and credits the remainder coins into the account of the at least one user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camp including allocation a portion of resources from a source retainer being allocated to an auxiliary source retained associated with a an auxiliary resource distribution instrument provided by a user with the teachings of Hamelton including receiving information identifying a retainer in order to provide only a currency that the user prefers without being burdened with added coins. (See Hamelton, [0003]; Many people prefer not to deal in change, because of the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket. Often time people carry a debit or credit card instead, which may charge the vendor a fee or the user a fee or interest on money lent through the card).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camp including allocation a portion of resources from a source retainer being allocated to an auxiliary source retained associated with a an auxiliary resource distribution instrument provided by a user with the teachings of Hamelton including outputting resources as a primary tangible resource as well as a secondary tangible resource because many people prefer only to receive cash and not the heavier currency of change. (See Hamelton, [0003]; Many people prefer not to deal in change, because of the physical characteristics of coins, they can be difficult to carry, slow to sort and count, and heavy in the pocket. Often time people carry a debit or credit card instead, which may charge the vendor a fee or the user a fee or interest on money lent through the card).
Regarding Claim(s) 10. The system of claim 1, wherein the at least one processing device is configured to receive, before allocating the secondary amount of resources to the auxiliary source retainer, information identifying the auxiliary source retainer from the auxiliary resource distribution instrument provided by the user. (See Hamelton, [0013]; The at least one user while making purchases with cash, scans the coin card issued to him/her by the commercial bank at the scanning machine informing that the change under a dollar left after the purchase is to be transferred to the at least one user's account for storage on the coin card. The at least one user pays for the goods purchased and the remitter party or the cashier returns the cash amount in full dollars to the at least one user and credits the remainder coins into the account of the at least one user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camp including allocation a portion of resources from a source retainer being allocated to an auxiliary source retained associated with a an auxiliary resource distribution instrument provided by a user with the teachings of Hamelton including receiving information identifying a retainer in order to provide a location for the change to be deposited and allow the user to only receive paper currency. (See Hamelton, [0013]; one user while making purchases with cash, scans the coin card issued to him/her by the commercial bank at the scanning machine informing that the change under a dollar left after the purchase is to be transferred to the at least one user's account for storage on the coin card. The at least one user pays for the goods purchased and the remitter party or the cashier returns the cash amount in full dollars to the at least one user and credits the remainder coins into the account of the at least one user).
Regarding Claim(s) 11. The system of claim 1, wherein the at least one processing device is configured to, before allocating the secondary amount of resources to the auxiliary source retainer, receive authorization to allocate the secondary amount of resources to the auxiliary source retainer. (See Camps, [0067]; For example, sharing options may include the option to authorize a sharing transaction for a given sharing fraction or all of the total cash change due amount between the user's account 152 and a sharing account 158 directly or indirectly associated with the POS location, for instance where the full cash change due amount is first transferred from the merchant account 156 to the users' account 152. In the illustrated example, a sharing option may rather include the option to authorize a sharing transaction for a given sharing fraction or all of the total cash change due amount to be redirected from the merchant account 156 to the sharing account, with the remainder directed to the user's account 152 and further see Camps, [0069]; Likewise, a merchant management module 154 maintains merchant account data and sharing account data in a merchant account database 156 and a sharing account database 158, respectively, which are also at least in part accessible to the transaction engine/server 112 to process change-related transactions. The merchant account data and/or sharing account data may also be accessible via a POS interface 160 to the POS terminal 104, or another POS-related terminal).
Regarding Claim(s) 12. The system of claim 1, wherein the at least one processing device is configured to, before allocating the secondary amount of resources to the auxiliary source retainer, receive authorization to allocate amounts of resources corresponding to secondary tangible resources to the auxiliary source retainer for future resource distributions. (See Camps, [0069]; Likewise, a merchant management module 154 maintains merchant account data and sharing account data in a merchant account database 156 and a sharing account database 158, respectively, which are also at least in part accessible to the transaction engine/server 112 to process change-related transactions. The merchant account data and/or sharing account data may also be accessible via a POS interface 160 to the POS terminal 104, or another POS-related terminal). The Examiner notes that authorization (i.e. sharing account data) is maintained in a database accessible by the POS interface.
Claim(s) 4-6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camps et al. (US 20160328692 A1) in view of Hamelton et al.  (US 20180101839 A1), and Cole et al. (US 20170193501 A1).
Regarding Claim(s) 4 and 16. While Camps/Hamelton teach scanning machine-readable codes,  determining balances, and thresholds, they do not appear to teach: The system of claim 1, wherein the at least one processing device is configured to, when receiving the input indicating that the user provided the transferred amount of tangible resources to the entity: receive the tangible resources; and  However, Camps/Hamelton in view of the analogous art of Cole (i.e. resource tracking) does teach the above limitation: (See Cole, [0053]; Similarly, the system may determine one or more outflow resource transfers, and user resources associated with the resource transfers, comprising payments based on scanning check images uploaded by the user).
scan the tangible resources to determine the transferred amount. (See Cole, [0053]; The system may further analyze the email contents and structure to identify an attachment comprising an image of a check or an Image Cash Letter with the user as the payee. In this regard, the system may convert the unstructured data of the email content/attachment to a structured format, for example an Open Financial Exchange (OFX) format. Furthermore, the system may perform Magnetic Ink Character Recognition (MICR) scans, Optical Character recognition scans and/or barcode scans to determine resource transfer amount, transfer date, entity information, entity logos, glyphs and other marks, account numbers, control indicators, barcodes and the like.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camps/Hamelton including scanning machine-readable codes, determining balances, and thresholds with the teachings of Cole including determining resource amounts and that resources have been received in order to determine when a resource was received, if the resource has posted, and understand the patterns of the account. (See Cole, [0053];  the system may designate the Image Cash Letter as a one-time third user resource, in that, the third user resource subsists till a predetermined future time when the resource transfer to another user resource is complete or the when the resource transfer is posted…. The system may determine the third user resource comprising the recurring paychecks to be a fixed resource. Here, the system may identify a pattern deposits of paychecks and consider an average amount of inflow resource transfers for resource allocation and budgeting).
Regarding Claim(s) 5 and 17. While Camps/Hamelton teach scanning machine-readable codes,  determining balances, and thresholds, they do not appear to teach: The system of claim 1, wherein the at least one processing device is configured to, when receiving the input indicating that the user provided the transferred amount of tangible resources to the entity, However, Camps/Hamelton in view of the analogous art of Cole (i.e. resource tracking) does teach the entire limitation: (See Cole, [0053]; Furthermore, the system may perform Magnetic Ink Character Recognition (MICR) scans, Optical Character recognition scans and/or barcode scans to determine resource transfer amount, transfer date, entity information, entity logos, glyphs and other marks, account numbers, control indicators, barcodes and the like).
 receive, via an input device, input from another user associated with the entity. (See Camps, [0007]; For example, this interface can be used to confirm the transaction, enter a personal identification number or PIN in some instances, and go through one or more tipping options to be processed concurrently with the transaction and immediately visible to the POS operator executing the transaction). The Examiner notes that executing the transaction would require input by the operator associated with the entity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camps/Hamelton including scanning machine-readable codes, determining balances, and thresholds with the teachings of Cole including determining resource amounts and that resources have been received in order to determine when a resource was received, if the resource has posted, and understand the patterns of the account. (See Cole, [0053];  the system may designate the Image Cash Letter as a one-time third user resource, in that, the third user resource subsists till a predetermined future time when the resource transfer to another user resource is complete or the when the resource transfer is posted…. The system may determine the third user resource comprising the recurring paychecks to be a fixed resource. Here, the system may identify a pattern deposits of paychecks and consider an average amount of inflow resource transfers for resource allocation and budgeting).
Regarding Claim(s) 6 and 18. While Camps/Hamelton teach scanning machine-readable codes,  determining balances, and thresholds, they do not appear to teach: The system of claim 1, wherein the at least one processing device is configured to: determine whether a balance amount of resources of the auxiliary source retainer satisfies a threshold; However, Camps/Hamelton in view of the analogous art of Cole (i.e. resource tracking) does teach: (See Cole, [0011]; identifying the at least one trigger event comprises determining that the first resource level is greater than a predetermined stabilizer threshold).
cause, based on the balance amount of resources of the auxiliary source retainer satisfying the threshold, a third amount of primary tangible resources to be output to the user; and cause, based on causing the third amount of primary tangible resources to be output to the user, the balance amount to be reduced by the third amount. (See Cole, [0011]; initiate a resource transfer from the transactional resource to the savings resource such that a first resource value of the transactional resource is transferred to the savings resource, wherein the resource transfer is configured to decrease the first resource level to the predetermined stabilizer threshold). The Examiner notes that once the threshold for the retainer is exceeded the overage is output to the user (i.e. user’s saving account). The Examiner interprets the transfer to the user’s savings account as an output of a tangible resource to the user. The Examiner relies on the definition of “tangible resource” as defined by the Specification to include account balances as a tangible resource (see Claim Interpretations). The Examiner notes that if the output of primary tangible resources was interpreted as a physical cash currency the Examiner would rely on Hamelton to teach the outputting of currency.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camps/Hamelton including scanning machine-readable codes,  determining balances, and thresholds with the teachings of Cole including outputting resource amounts satisfying a threshold in order to stabilize resources in response to trigger events. (See Cole, [abstract]; Consequently, the system formulates unique resource allocation tools that are implemented, automatically in response to one or more trigger events. The resource allocation tools are configured to perform allocation of resources, restrict certain reallocations and stabilize the resources in response to the trigger events).
Claim(s) 7-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camps et al. (US 20160328692 A1) in view of Hamelton et al.  (US 20180101839 A1), and Cole et al. (US 20170193501 A1), and Alhadeff et al. (US 20120047008 A1).
Regarding Claim(s) 7 and 19. While Camps/Hamelton/Cole teach allocating an amount of resources once a threshold is satisfied, they do not appear to teach a fourth amount resources being allocated from a source retainer another source retainer. However, Camps/Hamelton/Cole in view of the analogous art of Alhadeff (i.e. resource balances, thresholds, and rewards) does teach: The system of claim 6, wherein the at least one processing device is configured to allocate, based on the balance amount of resources of the auxiliary source retainer satisfying the threshold, a fourth amount of resources from another source retainer to a source retainer associated with the user. (See Alhadeff, [0014]; In an embodiment, the rewards management platform allows the allocation of one or more of the rewards to one or more of the selected deposit accounts based on predetermined criteria comprising, for example, type of rewards, an allocation threshold, etc and further see Alhadeff, [0016]; The rewards management platform performs the distribution of the allocated rewards to one or more of the selected deposit accounts based on the distribution threshold defined for the selected deposit accounts. The distribution threshold for each of the selected deposit accounts is a minimum number of reward units that need to be allocated by the user to each of the selected deposit accounts to allow the rewards management platform to distribute the allocated rewards to the selected deposit accounts).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camps/Hamelton/Cole  including allocating an amount of resources once a threshold is satisfied with the teachings of Alhadeff including allocating a fourth amount of resources from an entity in order to provide users with incentives more in line with their own interests. (See Alhadeff, [0005]; the user may not be interested in converting the rewards to cash if the amount of cash derived after conversion is too less. Instead the user may wish to convert the rewards to virtual currency that the user may wish to use for online gaming activities, which in turn may earn the user a substantial amount of cash on winning an online game).
Regarding Claim(s) 8.Camp/Hamelton/Cole/Alhadeff further teaches The system of claim 7, wherein the other source retainer is associated with another entity that provides tangible resources to the entity. (See Alhadeff, [0041]; Furthermore, rewards programs of each of the external platforms may enter into an agreement that allows transfer of rewards from a deposit account on one external platform to a deposit account on another external platform, via the rewards management platform which acts as a trusted intermediary. Consider an example where the American Express.RTM. rewards program collaborates with a Continental Airlines.RTM. rewards program provided by Continental Airlines, Inc., via the rewards management platform. The rewards offered by American Express.RTM. are in terms of reward points, while the rewards offered by Continental Airlines.RTM. are in terms of miles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Camps/Hamelton/Cole  including allocating an amount of resources once a threshold is satisfied with the teachings of Alhadeff including allocating a fourth amount of resources from an entity in order to provide users with incentives more in line with their own interests. (See Alhadeff, [0005]; the user may not be interested in converting the rewards to cash if the amount of cash derived after conversion is too less. Instead the user may wish to convert the rewards to virtual currency that the user may wish to use for online gaming activities, which in turn may earn the user a substantial amount of cash on winning an online game).




					Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Altman et al. (US 20120116956 A1), Tucker et al. (US 20150081411 A1), and Jarman (US 20170132606 A1) describing systems and methods for allocating resources related physical currencies and accounts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624